Order filed July 11, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-13-00468-CV
                                  ____________

                            EDWARD GRISHAM, Appellant

                                        V.

                              LORA A. THYE, Appellee


                      On Appeal from the 25th District Court
                            Colorado County, Texas
                          Trial Court Cause No. 22,073


                              ABATAEMENT ORDER

             On July 2, 2013, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal, and requested that the appeal
be abated for completion of the settlement. The motion is granted. Accordingly,
we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 1, 2013. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.



                                     PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.